Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remple et al. (US 2016/0124822).

Regarding claim 1, Remple discloses 
An automatic test device, configured to test functions of a device under test (Fig. 3), comprising:
a plurality of connection ports (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on) configured to couple to the device under test (¶ [0030]: Each of the plurality of debug peripherals 50(1)-50(M) receives the debugging information from a counterpart among the plurality of debug functions 52(1)-52(M));
a first processor (Fig. 3 USB host) coupled to the plurality of connection ports and configured to transmit a test instruction through the plurality of connection ports to the device under test (¶ [0031]: The USB host 64 is coupled to the USB PHY 40, which enables a USB interface (not shown), by a USB cable 66. Similar to the PC 18 in FIG. 1, the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64),
wherein the device under test is in a test mode after receiving the test instruction, and the first processor is configured to receive a test signal transmitted through the plurality of connection ports from the device under test when the device under test is in the test mode (¶ [0031]: the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64); and
a transmission integrated interface (¶ [0031]: The EUD 36(1) comprises a USB hub 42(1)) coupled between the plurality of connection ports (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on) and the first processor (Fig. 3 USB host), and configured to transmit at least one of the test instructions to the plurality of connection ports or the first processor (¶ [0031]: The USB host 64 is coupled to the USB PHY 40, which enables a USB interface (not shown), by a USB cable 66. Similar to the PC 18 in FIG. 1, the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64).

Regarding claim 2, Remple discloses 
wherein the transmission integrated interface comprises: a plurality of switches (¶ [0033]: The bypass switch 74 comprises a first bypass switch 78, a second bypass switch 80, and a conductive wire 82 ... the disconnect switch 76 is provided as a software-based two-way open-close switch or a hardware-based two-way open-close switch that may be integrated with the first downstream interface 70), wherein the test instruction or the test signal is transmitted via a conduction path formed between at least one of the plurality of connection ports and the first processor, and the conduction path is formed by turning on or off the plurality of switches (¶ [0033]: The first bypass switch 78 is coupled to the USB PHY 40 and configured to toggle between the upstream interface 44 in the EUD 36(1) and the conductive wire 82. When the first bypass switch 78 is connected to the upstream interface 44 in the EUD 36(1), the upstream interface 44 is then coupled to the USB PHY 40. If the first bypass switch 78 is connected to the conductive wire 82, the upstream interface 44 is then decoupled from the USB PHY 40. The disconnect switch 76 is coupled to the first downstream interface 70 in the EUD 36(1). The second bypass switch 80 is coupled to the USB controller 68 and configured to toggle between the conductive wire 82 and the disconnect switch 76. When the second bypass switch 80 is connected to the disconnect switch 76 and the disconnect switch 76 is closed, the USB controller 68 is then coupled to the first downstream interface 70 in the EUD 36(1). In contrast, if the disconnect switch 76 is open, the USB controller 68 is decoupled from the first downstream interface 70 in the EUD 36(1)).

Regarding claim 3, Remple discloses 
wherein the transmission integrated interface further comprises: a signal converter coupled to the plurality of switches, and configured to convert a signal format of the test signal (Fig. 3, ¶ [0030]: The plurality of debug peripherals 50(1)-50(M) in turn converts the debugging information into the USB formatted data packets and provides the USB formatted data packets to counterparts among the plurality of downstream interfaces 46(1)-46(N); ¶ [0033]: The bypass switch 74 comprises a first bypass switch 78, a second bypass switch 80, and a conductive wire 82 ... the disconnect switch 76 is provided as a software-based two-way open-close switch or a hardware-based two-way open-close switch that may be integrated with the first downstream interface 70).

Regarding claim 4, Remple discloses 
wherein the plurality of connection ports comprises: a first protocol connection port coupled to the transmission integrated interface, and configured to transmit data with a first data transmission protocol (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on)) to the transmission integrated interface (¶ [0031]: The USB host 64 is coupled to the USB PHY 40, which enables a USB interface (not shown), by a USB cable 66. Similar to the PC 18 in FIG. 1, the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64).

Regarding claim 5, Remple discloses 
wherein the plurality of connection ports further comprises: a second protocol connection port coupled to the transmission integrated interface, and configured to transmit data with a second transmission protocol to the transmission integrated interface, wherein the second data transmission protocol and the first data transmission protocol are incompatible (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Remple et al. (US 2016/0124822) in view of Mullins et al. (US 2013/0108065).

Regarding claim 6, Remple discloses all the subject matter of the claimed invention with the exception of wherein the transmission integrated interface comprises: a plurality of switches coupled to the first protocol connection port and the second protocol connection port, wherein a conduction path compatible with the first data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches, wherein a conduction path compatible with the second data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches. Mullins from the same or similar fields of endeavor discloses wherein the transmission integrated interface comprises: a plurality of switches coupled to the first protocol connection port and the second protocol connection port, wherein a conduction path compatible with the first data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches, wherein a conduction path compatible with the second data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches (¶ [0044]: if it is desired to route signals from a contact in connector 14 to several possible destinations such as a pin in audio circuit 46, a pin associated with USB module 40, a pin associated with UART module 42, and a pin associated with test circuitry 44, switching circuitry 52 may be provided with switches for forming a multiplexing circuit that is capable of selecting which of these various paths should be formed in device 12. Configurations for switching circuitry 52 that include relatively more switches may be used to provide enhanced amounts of interconnection flexibility, whereas configurations for switching circuitry 52 that include relatively fewer switches may be used to conserve device resources). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Remple by selecting, by switching circuitry provided with switches, which of the various paths among USB module, UART module, JTAG test circuitry, etc. of Mullins. The motivation would have been to provide enhanced amounts of interconnection flexibility, whereas configurations for switching circuitry that include relatively fewer switches may be used to conserve device resources (Mullins ¶ [0044]).

Regarding claim 7, Remple discloses all the subject matter of the claimed invention with the exception of wherein at least one of the plurality of switches is coupled to a third protocol connection port, configured to couple to the transmission integrated interface and an electronic device and to transmit data with a third data transmission protocol between the transmission integrated interface and the electronic device. Mullins from the same or similar fields of endeavor discloses wherein at least one of the plurality of switches is coupled to a third protocol connection port, configured to couple to the transmission integrated interface and an electronic device and to transmit data with a third data transmission protocol between the transmission integrated interface and the electronic device¶ [0044]: if it is desired to route signals from a contact in connector 14 to several possible destinations such as a pin in audio circuit 46, a pin associated with USB module 40, a pin associated with UART module 42, and a pin associated with test circuitry 44, switching circuitry 52 may be provided with switches for forming a multiplexing circuit that is capable of selecting which of these various paths should be formed in device 12. Configurations for switching circuitry 52 that include relatively more switches may be used to provide enhanced amounts of interconnection flexibility, whereas configurations for switching circuitry 52 that include relatively fewer switches may be used to conserve device resources). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Remple by selecting, by switching circuitry provided with switches, which of the various paths among USB module, UART module, JTAG test circuitry, etc. of Mullins. The motivation would have been to provide enhanced amounts of interconnection flexibility, whereas configurations for switching circuitry that include relatively fewer switches may be used to conserve device resources (Mullins ¶ [0044]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Remple et al. (US 2016/0124822) in view of Wilson (US 2017/0244500).

Regarding claim 8, Remple discloses all the subject matter of the claimed invention with the exception of further comprising: a second processor coupled to the first processor and the device under test, and configured to analyze the test signal and generate a test result. Wilson from the same or similar fields of endeavor discloses further comprising: a second processor coupled to the first processor and the device under test, and configured to analyze the test signal and generate a test result (¶ [0032]: , the first processor unit (22) functions to collect, process, and analyze data from the RF generator (2) under test and a second processor unit (27) functions to display a graphical user interface (29) on a display surface (30) of the RF generator test apparatus (1) in which a user (31) can input various parameters and view analyzed data; ¶ [0062]: the second microprocessor unit (27) can further execute the graphical user interface module (65) to display a results page (77) including one or more of a progress bar (78) and calculates the current test progress and displays the progress percentage for each of the initial RF generator tests (33) and the primary RF generator tests (48)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Remple by executing, by the second processor coupled to the first processor, the graphical user interface module to display a results page including one or more of a progress bar and calculating the current test progress and displaying the progress percentage for each of the initial RF generator tests and the primary RF generator tests of Wilson. The motivation would have been to display a graphical user interface (29) on a display surface (30) of the RF generator test apparatus (1) in which a user (31) can input various parameters and view analyzed data (Wilson ¶ [0032]).

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Remple et al. (US 2016/0124822) in view of Ostrin et al. (US 2018/0103331).

Regarding claim 9, Remple discloses 
An automatic test system, configured to test functions of a plurality of devices under test (Fig. 7), comprising:
a transmission structure configured to carry the plurality of devices under test ... (¶ [0031]: the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64); and
a plurality of automatic test devices disposed on the transmission structure and configured to dispose the plurality of devices under test, each of the plurality of automatic test devices (¶ [0038]: FIG. 7 is a schematic diagram of an exemplary electronic system 90 comprising a primary electronic system 62(4) and at least one secondary electronic system 92, wherein the multi-interfaced debugging information may be obtained from the secondary electronic system 92 through an EUD 36(5) in the primary electronic system 62(4)) comprising:
a plurality of connection ports (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on) configured to couple to a device under test of the plurality of devices under test (¶ [0030]: Each of the plurality of debug peripherals 50(1)-50(M) receives the debugging information from a counterpart among the plurality of debug functions 52(1)-52(M));
a processor (Fig. 3 USB host) coupled to the plurality of connection ports and configured to transmit a test instruction through the plurality of connection ports to the device under test (¶ [0031]: The USB host 64 is coupled to the USB PHY 40, which enables a USB interface (not shown), by a USB cable 66. Similar to the PC 18 in FIG. 1, the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64), wherein the device under test is in a test mode after receiving the test instruction, and the processor is configured to receive a test signal transmitted through the plurality of connection ports from the device under test when the device under test is in the test mode (¶ [0031]: the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64); and
a transmission integrated interface (¶ [0031]: The EUD 36(1) comprises a USB hub 42(1))  coupled between the plurality of connection ports (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on) and the processor (Fig. 3 USB host), and configured to transmit at least one of the test instructions to the plurality of connection ports or the processor (¶ [0031]: The USB host 64 is coupled to the USB PHY 40, which enables a USB interface (not shown), by a USB cable 66. Similar to the PC 18 in FIG. 1, the USB host 64 configures the EUD-based test system 60, executes the predefined set of test procedures, collects the multi-interfaced debugging information over the USB cable 66, and provides the multi-interfaced debugging information to the variety of output medias (not shown), such as a computer monitor, a printer, or a data storage medium. In a non-limiting example, the USB host 64 enables the means for connecting the electronic system 62 to the USB host 64).
Remple discloses all the subject matter of the claimed invention with the exception of transmit the plurality of devices under test to a plurality of function test stops correspondingly. Ostrin from the same or similar fields of endeavor discloses transmit the plurality of devices under test to a plurality of function test stops correspondingly (¶ [0041]: The analyzer 104 may include one or more slots for receiving modules, such as module 106. The modules may be coupled to the analyzer 104 when installed within the slots. The modules may be interchangeably installed within the slots of the analyzer 104, such that any type of module may be installed within each the slots; ¶ [0042]; the modules may be located external to the analyzer 104 and coupled to the analyzer 104. The modules may be wiredly or wirelessly coupled to the analyzer 104 to provide for communication between the modules and the analyzer 104; ¶ [0051]: Although the following description refers to only the DUT 108, it is to be understood that the test arrangement 100 may include one or more DUTs and the DUT 108 may be representative of the DUTs; ¶ [0112]: It is to be understood that the tests described is a non-exclusive lists of tests that may be performed by the module 106 ... The testing performed by the module 106 may produce test results that may be captured by the module 106 ... the testing may cause the DUT to produce a sound, where a microphone of the analyzer 104 may capture the sound for analysis to produce test results). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Remple by capturing, by a microphone among the plurality of wireless or wired receiving modules, the sound produced by DUT(s) to produce test results to computer device of Ostrin. The motivation would have been to solve the problem of legacy test equipment directed to the wireless audio systems have limited features and fail to test some of the features presented by wireless audio systems (Ostrin ¶ [0004]).

Regarding claim 10, Remple discloses 
wherein the plurality of connection ports comprises: a first protocol connection port coupled to the transmission integrated interface, and configured to transmit data with a second data transmission protocol to the transmission integrated interface; and a second protocol connection port coupled to the transmission integrated interface, and configured to transmit data with a first data transmission protocol to the transmission integrated interface, wherein the second data transmission protocol and the first data transmission protocol are incompatible (¶ [0030]: a first debug function (e.g. 52(1)) is configured to be a JTAG debug function and collect JTAG debugging information, a second debug function (e.g., 52(2)) is configured to be a SWD debug function and collect SWD debugging information, a third debug function (e.g. 52(3)) is configured to be a system trace debug function and collect system trace (e.g., Trace32) debugging information, a fourth debug function is configured to be a UART debug function and collect UART debugging information, a fifth debug function is configured to be a communication (COM) port debug function and collect COM port debugging information, and so on)).

Regarding claim 12, Remple discloses 
plurality of automatic test devices and the plurality of devices under test (¶ [0038]: FIG. 7 is a schematic diagram of an exemplary electronic system 90 comprising a primary electronic system 62(4) and at least one secondary electronic system 92, wherein the multi-interfaced debugging information may be obtained from the secondary electronic system 92 through an EUD 36(5) in the primary electronic system 62(4))
Remple discloses all the subject matter of the claimed invention with the exception of further comprising: at least one audio equipment arranged at least one of the plurality of function test stops and coupled to the plurality of automatic test devices and the plurality of devices under test, configured to capture signals transmitted from the plurality of devices under test to the ... automatic test device. Ostrin from the same or similar fields of endeavor discloses fufurther comprising: at least one audio equipment arranged at least one of the plurality of function test stops and coupled to the plurality of automatic test devices and the plurality of devices under test, configured to capture signals transmitted from the plurality of devices under test to the ... automatic test device (¶ [0041]: The analyzer 104 may include one or more slots for receiving modules, such as module 106. The modules may be coupled to the analyzer 104 when installed within the slots. The modules may be interchangeably installed within the slots of the analyzer 104, such that any type of module may be installed within each the slots; ¶ [0042]; the modules may be located external to the analyzer 104 and coupled to the analyzer 104. The modules may be wiredly or wirelessly coupled to the analyzer 104 to provide for communication between the modules and the analyzer 104; ¶ [0051]: Although the following description refers to only the DUT 108, it is to be understood that the test arrangement 100 may include one or more DUTs and the DUT 108 may be representative of the DUTs; ¶ [0112]: It is to be understood that the tests described is a non-exclusive lists of tests that may be performed by the module 106 ... The testing performed by the module 106 may produce test results that may be captured by the module 106 ... the testing may cause the DUT to produce a sound, where a microphone of the analyzer 104 may capture the sound for analysis to produce test results). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Remple by capturing, by a microphone among the plurality of wireless or wired receiving modules, the sound produced by DUT(s) to produce test results to computer device of Ostrin. The motivation would have been to solve the problem of legacy test equipment directed to the wireless audio systems have limited features and fail to test some of the features presented by wireless audio systems (Ostrin ¶ [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Remple et al. (US 2016/0124822) in view of Ostrin et al. (US 2018/0103331) as applied to claim 10, and further in view of Mullins et al. (US 2013/0108065).

Regarding claim 11, Remple in view of Ostrin discloses all the subject matter of the claimed invention with the exception of wherein the transmission integrated interface comprises: a plurality of switches coupled to the first protocol connection port and the second protocol connection port, wherein a conduction path compatible with the first data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches, wherein a conduction path compatible with the second data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches. Mullins from the same or similar fields of endeavor discloses wherein the transmission integrated interface comprises: a plurality of switches coupled to the first protocol connection port and the second protocol connection port, wherein a conduction path compatible with the first data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches, wherein a conduction path compatible with the second data transmission protocol is formed between at least one of the plurality of switches and the first processor by turning on or off the plurality of switches (¶ [0044]: if it is desired to route signals from a contact in connector 14 to several possible destinations such as a pin in audio circuit 46, a pin associated with USB module 40, a pin associated with UART module 42, and a pin associated with test circuitry 44, switching circuitry 52 may be provided with switches for forming a multiplexing circuit that is capable of selecting which of these various paths should be formed in device 12. Configurations for switching circuitry 52 that include relatively more switches may be used to provide enhanced amounts of interconnection flexibility, whereas configurations for switching circuitry 52 that include relatively fewer switches may be used to conserve device resources). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Remple in view of Ostrin by selecting, by switching circuitry provided with switches, which of the various paths among USB module, UART module, JTAG test circuitry, etc. of Mullins. The motivation would have been to provide enhanced amounts of interconnection flexibility, whereas configurations for switching circuitry that include relatively fewer switches may be used to conserve device resources (Mullins ¶ [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466